UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2031


JOSEPHAT MUA,

                    Plaintiff - Appellant,

             v.

THE ATTORNEY GENERAL FOR THE STATE OF MARYLAND;
MARYLAND STATE DEPARTMENT OF EDUCATION; PRINCE GEORGE’S
COUNTY, MARYLAND; NANCY KOPP, State Treasurer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:14-cv-02070-PJM)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se. William H. Fields, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; William Antoine Snoddy,
COUNTY ATTORNEY’S OFFICE, Upper Malboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josephat Mua appeals the district court’s order denying his self-styled motion to

reopen his civil case against several defendants, and also seeks to challenge the district

court’s decision to return to Mua a motion for reconsideration filed after the district court

entered the above-referenced order. Mua has filed with this court motions to proceed in

forma pauperis, to exceed the length limitations for his informal brief, and to file

amended and supplemental briefs. We have reviewed the record and find no reversible

error. Accordingly, we grant the pending motions and affirm the district court’s order. *

See Mua v. The Attorney Gen. for the State of Md., No. 8:14-cv-02070-PJM (D. Md. Aug.

1, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       *
        We discern no reversible error in the district court’s refusal to entertain Mua’s
motion for reconsideration.


                                             2